 1 ERIK BABCOCK
   717 Washington St., 2d Floor
 2 Oakland, CA 94607
   510-452-8400 tel
 3 510-201-2084 fax
   erik@babcocklawoffice.com
 4
   Attorney for Defendant
 5 RUBEN CHAVEZ

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                             SAN JOSE DIVISION

11

12
     UNITED STATES OF AMERICA,                         )   CASE NO. 5:21-MJ-70090 MAG
13                                                     )
             Plaintiff,                                )   STIPULATION AND ORDER CONTINUING
14                                                     )   PRELIMINARY HEARING AND EXCLUDING
        v.                                             )   TIME
15                                                     )
     RUBEN CHAVEZ,                                     )
16                                                     )
             Defendant.                                )
17                                                     )

18
             The above titled matter is scheduled for a preliminary hearing or arraignment on June 2, 2021, at
19
     1:00 p.m. Counsel for the defendant needs additional time to investigate and prepare the case. The
20
     parties are engaging in discussions regarding a potential resolution in this matter. Mr. Chavez is out of
21
     custody and residing at a residential treatment program. According to his counselor at the program he is
22
     doing well.
23
             It is therefore stipulated between the parties, by and through their respective counsel, that the
24
     preliminary hearing set for June 2, 2021 may be vacated and reset for July 1, 2021 at 1:00 p.m.
25
             The parties further stipulate that the time from June 2, 2021, through and including July 1, 2021,
26
     should be excluded from the period of time within which to conduct a preliminary hearing under Federal
27
     Rule of Criminal Procedure 5.1 and under the Speedy Trial Act, 18 U.S.C. § 3161, because a failure to
28

                                           STIPULATION AND ORDER
                                           Case No. 5:21-MJ-70090 MAG
30
 1 do so would unreasonably deny the defendant the reasonable time necessary for effective preparation.

 2 Furthermore, the parties stipulate that the ends of justice served by granting the request outweigh the

 3 best interest of the public and the defendant in a speedy trial.

 4          The parties also stipulate that the date by which an indictment or information must be filed be

 5 extended to August 2, 2021, which is 32 days after July 1, 2021.

 6          Defendant Ruben Chavez, has been advised of this request and specifically consents to exclusion

 7 of time from June 2, 2021, through and including July 1, from the period of time within which to

 8 conduct a preliminary hearing in this matter and the extension of the date by which an indictment or

 9 information must be filed.

10

11          SO STIPULATED.

12 DATED: May 27, 2021                                             /s/ Jason Kleinwaks___
                                                          JASON KLEINWAKS
13                                                        Assistant United States Attorney

14
     DATED: May 27, 2021                                           /s/ Erik Babcock  ___
15                                                        ERIK BABCOCK
                                                          Counsel for Defendant Chavez
16

17

18
                                             [    ORDER
19
            Based upon the parties’ stipulation above, and for good cause shown, the Court makes the
20
     following findings:
21
            1.      There is good cause for excluding time from June 2, 2021, through and including July 1,
22
     2021, from the period of time within which to conduct a preliminary hearing in this matter under Federal
23
     Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an Indictment under the
24
     Speedy Trial Act to July 2, 2021;
25
            2.      The defendant has specifically consented to the exclusion of such periods;
26
            3.      Failure to grant a continuance would unreasonably deny the defendant the reasonable
27
     time necessary for effective preparation, taking into account the exercise of due diligence; and
28

                                     STIPULATION AND ORDER Case No.
                                            5:21-MJ-70090 MAG
30
 1          4.     The ends of justice served by excluding the time from June 2, 2021, through and

 2 including July 1, 2021, from computation under the Speedy Trial Act outweigh the best interests of the

 3 public and the defendant in a speedy trial and in the prompt disposition of criminal cases.

 4          Having made these findings, IT IS HEREBY ORDERED that the time from June 2, 2021,

 5 through and including July 1, 2021, is excluded from the period of time within which to conduct a

 6 preliminary hearing. It is further ordered that the time by which any information or indictment must be

 7 filed is extended to August 2, 2021. The Court excludes the time from June 2, 2021, through and

 8 including July 1, 2021, from computation under the Speedy Trial Act pursuant to 18 U.S.C. §

 9 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

10          SO ORDERED.
                                                                                ISTRIC
                                                                           TES D      TC
11
                                                                         TA




                                                                                                     O
            May 28, 2021


                                                                     S
12 DATED: ___________________                                   __________________________________




                                                                                                      U
                                                                   ED




                                                                                                       RT
                                                                HON. KANDIS A. WESTMORE
                                                                                 NTEDJudge
13                                                             UNIT
                                                                United States Magistrate
                                                                                 GRA




                                                                                                           R NIA
14
                                                                                                      re
                                                                                               Westmo
15
                                                                NO




                                                                                     a n d i s
                                                                              d ge K




                                                                                                           FO
16                                                                       Ju
                                                                 RT




                                                                                                       LI
                                                                        ER
                                                                   H




                                                                                                     A
17
                                                                             N                        C
                                                                                 D IS T IC T     OF
18                                                                                     R
19

20

21

22

23

24

25

26
27

28

                                    STIPULATION AND ORDER Case No.
                                           5:21-MJ-70090 MAG
30
